Citation Nr: 1027142	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  04-42 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a skin disorder, including 
as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The Veteran served on active duty from March 1969 to December 
1971.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied the above claim.  When this claim was 
originally before the Board in December 2007, it was remanded for 
further development.  It was again remanded in May 2009 and has 
been returned for review.   

Unfortunately, the appeal is again remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required.


REMAND

The Veteran claims that service connection is warranted for a 
skin disorder that had its onset during service.  

Service treatment records relate that the Veteran was treated for 
skin complaints.  In April and May 1970, he was treated for a 
chancroid of the penis.  In July of that year, the chancroid had 
cleared but was replaced by a confluent rash about the penis.  
The diagnosis was contact dermatitis.  In May 1971, he received 
treatment for a rash on the upper torso.  There was no reported 
diagnosis.  Tinea pedis was noted on the October 1971 report of 
the examination conducted prior to his separation from service.  

In February 2008, a physician reviewed the record and examined 
the Veteran.  The physician concluded the Veteran's eczematous 
dermatitis was not caused by Agent Orange exposure.  

The Board remanded the case in May 2009 and requested that the 
physician determine whether the skin disorder, as diagnosed, was 
directly related to military service.  In a July 2009 addendum, 
this physician took into consideration the Veteran's in-service 
treatment and his report of continuous symptoms.  The physician 
determined that it was less likely as not that the currently-
diagnosed skin disorders were related to the Veteran's active 
service.  The examiner stated that there was no evidence that the 
current skin condition was present during service, noting that 
the in-service record only contained references to isolated 
contact dermatitis and tinea pedis.  Further, these were self-
limited and no further mention was made of theses disorders.  

Significantly however, as noted above, the Veteran received 
additional medical care for rash on the upper torso in May 1971.  
Although the VA examiner refers to the Veteran's treatment with 
Vioform ointment in 1971, the examiner does not mention in the 
opinion that the rash treated in 1971 was on the upper torso.  
This service treatment records appears inconsistent with the 
examiner's statement that the Veteran's skin condition in service 
was limited to the genital area and feet.  He further indicates 
that the diagnosis was contact dermatitis.  A review of that May 
1971 clinical record does not show a diagnosis of contact 
dermatitis.  Consequently, the physician's conclusion, as 
written, is not premised on an accurate medical history.  As 
such, the Board must request an addendum.  

Moreover, at the February 2008 examination, the Veteran reported 
that he was receiving skin treatment at the VA facility in 
Greenville, Mississippi.  The clinical documentation associated 
with this medical care has not been incorporated into the record.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA records are 
constructively part of the record which must be considered).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and 
request him to provide a list with the names and 
addresses of all physicians and/or medical 
facilities where he has been treated for his skin 
disorders to include treatment at the VA facility 
in Greenville, Mississippi.  Any indicated 
records should be obtained.

The Veteran should be afforded an opportunity to 
identify any non-VA treatment for his skin.  

2.  After any additional medical records have 
been obtained, the RO/AMC should make 
arrangements with the Greenville, Mississippi, VA 
medical facility for the Veteran's claims folder 
to be forwarded to the physician who conducted 
the VA examination in February 2008 (if 
unavailable to another VA physician) in order to 
review the claims folder, to include any 
additional evidence.  In an addendum, request the 
examiner to render an opinion as to whether it is 
as least as likely as not that any current skin 
disorder is related to the Veteran's period of 
active duty.  The examiner is asked to comment of 
the significance of the Veteran's reports of a 
continuity of symptomatology since service and 
his in-service complaints regarding a skin 
condition to include the inservice treatment for 
rash to the upper torso in 1971.  A complete 
rationale for any opinion expressed should be 
included in the report.  The claims file must be 
made available to and reviewed by the examiner.

3.  Thereafter, the RO/AMC must adjudicate the 
Veteran's skin condition claim and consider 
whether service connection is warranted for a 
skin condition on a direct basis.

4.  If the benefit sought on appeal is not 
granted, the RO/AMC should issue a Supplemental 
Statement of the Case and provide the Veteran and 
his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112   (West Supp. 2009).



_________________________________________________
Tresa M. Schlecht, 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


